DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 18, the phrase spindles213 is not properly spaced.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 1, the phrase “claim 7, the mandrel” should read “claim 7, wherein the mandrel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in regards to Claims 4 and 10, the phrase obtaining adjusted the first operating parameter and adjusted the second operating parameter according to the actual braiding angle is unclear.  The syntax is awkward, and it is difficult to discern what Applicant is attempting to claim.  Should “obtaining adjusted the first operating parameter and adjusted the second operating parameter” read as “obtaining an adjusted first operating parameter and an adjusted second operating parameter”?  This would seem to agree with the next phrase which refers to “the adjusted first operating parameter”.
Allowable Subject Matter
Claims 1-3, 7, and 8 are allowed.
Claim 9 would be allowable, pending resolution of the outstanding objection as detailed above.
Claims 4 and 10, as well as their respective dependent claims, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 7, and 10 are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, specifically determining a target coverage rate and adjusting the process based on that rate, either by generating a simulation path or adjusting braiding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Mathon et al (9726616) Abstract, Budillon et al (20220064831) Abstract, and Corradini et al (9403325) Abstract each teach elements similar to those as claimed.  
Additionally, Li et al (20210187816) differs from the instant application insomuch as the mandrel is not modeled and coverage rate is not considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732